       Case 1:19-cv-05180-PAE-DCF Document 26 Filed 09/29/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
MAGALIE CASTEL,
                                    Plaintiff,                         19 CIVIL 5180 (PAE) (DCF)
                  -against-                                                 JUDGMENT
ANDREW SAUL,
Commissioner of Social Security,
                                    Defendant.
--------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

set forth in the Court’s Opinion and Order dated September 28, 2020, the September 1, 2020

Report and Recommendation of the Honorable Debra C. Freeman, United States Magistrate Judge, is

adopted without modification. Ms. Castel’s motion for judgment on the pleadings is granted and the

Commissioner’s cross-motion for judgment on the pleadings is denied, and this case is remanded.

Upon remand, the ALJ is directed:

        (1) to develop the Record by soliciting a medical source statement, including a functional
            assessment, from Dr. Herivaux or another mental health provider who treated Plaintiff
            during the relevant period, or – should efforts to obtain such an assessment prove
            unfruitful – to obtain an updated consultative examination of Plaintiff;

        (2) upon further development of the Record, to reevaluate the entirety of the evidence of
            Plaintiff’s psychiatric impairments (particularly with respect to concentration, persistence,
            and pace, and the frequency with which Plaintiff would likely be absent from work or off-
            task during a workday), and to reassess Plaintiff’s RFC accordingly, without relying on
            his own lay opinion regarding Plaintiff’s functional abilities; and

        (3) in reassessing Plaintiff’s RFC, to consider not only the medical evidence, but also
            Plaintiff’s subjective complaints regarding her mental impairments.

Accordingly, this case is closed.

Dated: New York, New York
       September 29, 2020                                              RUBY J. KRAJICK
                                                                   _________________________
                                                                         Clerk of Court
                                                             BY:
                                                                   _________________________
                                                                         Deputy Clerk
